Exhibit 10.13

AMENDMENT TO

SEPARATION AGREEMENT AND RELEASE

This is an Amendment, dated July 24, 2007 (the “Amendment”) to that certain
Agreement (“Agreement”) dated the 20th day of July 2007 (the “Effective Date”)
by and between Spectrum Brands, Inc. (“Spectrum”) and Kenneth V. Biller
(“Biller”).

WHEREAS, Biller and Spectrum have agreed to make one modification to the
Agreement to reflect the intention of the parties;

NOW THEREFORE, for and in consideration of the foregoing and of the terms,
conditions and agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Biller and Spectrum agree as follows:

I. Amendment to Exhibit B. Section 3 (Restricted Stock) of Exhibit B to the
Agreement is hereby amended by deleting the first sentence in its entirety and
replacing it with the following:

“Any restrictions still in effect with respect to any outstanding shares of
restricted stock previously awarded to Biller will lapse in accordance with the
provisions of the Restricted Stock Award Agreements evidencing the awards of
such restricted stock, provided, however, that solely for the purpose of the
Restricted Stock Award Agreement dated February 1, 2006 and the Restricted Stock
Agreement dated April 1, 2005 with award number RA000037 in the amount of 25,000
shares, Biller will be treated as remaining actively employed by Spectrum until
December 31, 2007.”

II. Miscellaneous. Other than as amended by Section I of this Amendment, the
Agreement shall remain in full force and effect. This Amendment will be
construed under and governed by the laws of the State of Wisconsin, without
reference to its conflicts of law principles.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
written below.

 

Spectrum Brands, Inc.       Kenneth V. Biller By:     /s/ John T. Wilson      
/s/ Kenneth V. Biller Date: July 24, 2007       Date: July 24, 2007

 